Citation Nr: 0634187	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for residuals of cold 
injury to the right foot.

3.  Evaluation of mechanical low back pain, currently 
evaluated as 10 percent disabling.

4.  Evaluation of left knee narrowing of the medial and 
patellofemoral compartment, currently evaluated as 10 percent 
disabling.

5.  Evaluation of right knee narrowing of the medial and 
patellofemoral compartment, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1954 to 
August 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 2002 and May 2005 rating decisions 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  A hip disability related to active service is not shown; 
congenital hip dysplasia did not worsen during active 
service.

2.  Residuals of cold injury to the right foot are not shown.

3.  The appellant's service-connected low back disability is 
manifested by complaints of constant pain, which does not 
interfere with either work or frequent exercise, and 
objective findings for mild lumbar tenderness and mild pain 
in the ranges of motion with slight limitation of extension 
and later flexion to the right and left.

4.  The appellant's service-connected left knee disability is 
currently manifested by limitation of flexion to 70 degrees 
with pain on flexion and x-ray findings for mild degenerative 
joint disease, but no limitation of extension, no locking and 
effusion, and no instability or subluxation.

5.  The appellant's service-connected right knee disability 
is currently manifested by limitation of flexion to 90 
degrees with pain on flexion and x-ray findings for mild 
degenerative joint disease, but no limitation of extension, 
no locking and effusion, and no instability or subluxation.


CONCLUSIONS OF LAW

1.  A disability of the right or left hip was not incurred in 
or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of cold injury to the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back pain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5294, 5295 (before and after September 23, 2002) and 
5235-5243 (after September 26, 2003).

4.  The criteria for a rating in excess of 10 percent for 
left knee narrowing of the medial and patellofemoral 
compartment have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2006).

5.  The criteria for a rating in excess of 10 percent for 
right knee narrowing of the medial and patellofemoral 
compartment have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2002 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
fourth element was provided in July 2004 and again in 
February 2006, subsequent to the claims' initial 
adjudication.  Likewise, notice of the disability rating and 
effective date elements was not provided until March 2006.  
These timing errors are non-prejudicial to the appellant 
because he was not deprived of information needed to 
substantiate his claims, he had a meaningful opportunity to 
participate in the prosecution of this claims, and, in the 
end, the weight of the evidence is against his claims.  As 
the benefit sought could not be awarded even had there been 
no timing defect, the appellant is not prejudiced by a 
decision in this case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
a VA examination in November 2005 and the opportunity to 
appear for a hearing.  A hearing request was made, but later 
withdrawn by the appellant.  The appellant further indicated 
for the record that he had no additional evidence to submit 
in support of his claims.  See VARO Letter dated February 1, 
2006 (signed and returned by Appellant).  We find that there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

The appellant argues that he has bilateral hip pain caused by 
serving in the airborne infantry and participating in 
numerous parachute jumps in full gear with equipment.  The 
evidence of record shows that he served from 1954 to 1956.  
Service medical records are silent for hip and foot 
complaints, abnormal pathology of the hips, and any cold 
injury.  Pes planus of the feet was noted on entrance 
examination in September 1954.  Service separation 
examination dated August 1956 shows no abnormalities, nor is 
there any notation of cold injury.

Post service medical records include VA treatment records 
dated March 1998 to March 2005.  A VA Podiatry Clinic Note 
dated October 2002 reflects that the appellant was recently 
diagnosed with diabetes mellitus, but had no history of foot 
ulceration or numbness, and that he exercised on a regular 
basis.  There were complaints of an itchy foot on the left 
arch, but examination was unremarkable except for pes planus 
with a bunion on the left foot.  A November 2002 treatment 
note shows complaints of minor joint aches and stiffness in 
the hips and other joints.  By history, this was due to 
parachuting activities in service.  An x-ray study of the 
hips showed mild bilateral congenital hip dysplasia and no 
significant osteoarthritis or acute osseous findings.

The appellant does not dispute the absence of medical 
findings of record.  He argues that the "fact that a 
complaint was not filed at that time does not mean that the 
injuries did not occur."  While this is true, the Board is 
nonetheless constrained by the evidence in the claims folder, 
including the absence of supporting evidence as in this case.

"[A] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (emphasis added).  While the appellant is 
competent to report his symptoms, such as hip pain, he is not 
competent to provide a medical opinion as to diagnosis or 
causation.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Although the Board accepts 
that parachuting may produce stress or shock to the parts of 
the body, there is no competent evidence of current residuals 
and a post traumatic condition has not been diagnosed.

At this time, the evidence of record shows that the appellant 
has congenital hip dysplasia.  Arthritis or other impairment 
is not shown.  Competent evidence has not been presented 
showing a current hip disability related to service, or 
worsening of the congenital hip dysplasia in service.  Also, 
competent evidence has not been presented showing either cold 
injury in service or current residuals of cold injury to the 
right foot.  As such, in weighing the appellant's statements, 
service medical records, and VA treatment records, the Board 
concludes that the preponderance of the evidence is against 
service connection for disability of the hips and residuals 
of cold injury to the right foot.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted. 38 C.F.R. 
§ 4.59 (2006).

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "mild" and "moderate" by 
VA examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.5 (2006).  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would over compensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2005).

The appellant has appealed the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the Board must consider the 
entire period to ensure that consideration is given to the 
possibility of "staged ratings;" that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In May 
2005, the RO assigned a 10 percent evaluation for the entire 
appeal period for each of the following:  Mechanical low back 
pain, left knee narrowing of the medial and patellofemoral 
compartment, and right knee narrowing of the medial and 
patellofemoral compartment.  Accordingly, the issue is 
whether a rating in excess of 10 percent for any of these 
disabilities is warranted at any time during the appeal 
period.  We conclude that the disabilities here have not 
significantly changed and that a uniform rating is warranted, 
as discussed below.

A.  Mechanical Low Back Pain

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as renumbering, effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110 (West 2002).

Regulations effective prior to September 2003 also provide a 
10, 20 and 40 percent rating for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  These regulations 
further provide a rating in excess 10 percent where there is 
moderate to severe intervertebral disc syndrome, recurring 
attacks, or ankylosis, or residuals of vertebral fracture.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5289, and 5285.  
Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain is rated as 20 percent disabling 
where when there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; and a 40 percent rating is assigned for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the maximum available under Diagnostic Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2005).

In this case, the criteria for an increased rating for low 
back disability under either the old or revised criteria are 
not met.  VA treatment records dated March 1998 to March 2004 
have been carefully reviewed.  Entries dated 1998 to 2000 
show that the appellant walked and lifted weights daily.  It 
was noted in April 1998 that the appellant's past medical 
history was significant only for obesity and hypertension.  
In July 1998, the appellant reported that he exercised 6 
times a week at the gym lifting weights and using aerobic 
machines.  In June 1999, the appellant reported that he 
walked 5 miles a day, 6 days a week, and he did yoga 3 times 
a week.

VA treatment records are silent for back complaints until 
about November 2002.  An intern note dated November 2002 
reflects the first documented complaints of joint aches and 
stiffness due to parachute jumps 40 years earlier in service.  
The appellant acknowledged that he was seeking service 
connection for these symptoms.  He reported that he exercised 
3 to 5 times a week.  Clinical findings were positive for 
point tenderness over the lumbar spine near L5-L6.  An x-ray 
study revealed no evidence of significant degenerative or 
acute lumbar spine osseous disease, and loss of normal 
lordotic curve most likely secondary to muscle spasm.

A VA intern note dated March 2005 reflects that the appellant 
presented for a routine visit.  The appellant complained of 
"minor joint aches/stiffness" in multiple joints, including 
the lumbar spine.  He reported that he participates in Tai 
Chi and yoga, and that he walks 2 miles a few times a week 
and does ellipticals.  Neurological evaluation was 
unremarkable.  Musculoskeletal examination was described as 
"fairly normal with negative x-rays."  It was noted that 
his complaints were possibly due to obesity.

In November 2005, a VA examination was conducted.  The 
appellant complained of "nagging and constant pain."  He 
described flare-ups as rating 10, on a scale of 1 to 10 with 
10 representing the most severe pain.  He denied traveling 
pain.  He denied any functional impairment and loss of work 
due to symptoms.  Examination revealed normal posture, gait, 
and neurological function.  Some mild tenderness to palpation 
of the paralumbar soft tissue was found.  Straight leg raises 
were negative.  There was no radiation of pain on movement 
and no ankylosis.  Range of motion testing showed flexion to 
90 degrees, extension from 0 to 25 degrees, right lateral 
flexion from 0 to 20 degrees, left lateral flexion from 0 to 
20 degrees, right rotation from 0 to 30 degrees, and left 
rotation from 0 to 30 degrees.  There was mild pain 
throughout the ranges of motion, but there was no fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
stated that "Without resorting to mere speculation, I cannot 
determine any additional limitation in degrees."  There was 
no sign of intervertebral disc syndrome.  An x-ray study 
showed minimal spondylosis at L4-L5 and facet joint arthritis 
at L5-S1.  The diagnoses were low back strain and lumbar 
spondylosis.  The examiner summarized that the appellant has 
had pain for years with occasional flare-ups, but has not 
missed any time from work, was in no distress, required no 
assistive devices, and could get on and off the examining 
table.

The Board has considered the appellant's disability under all 
applicable Diagnostic Codes in effect prior to and as of 
September 23, 2002, to determine entitlement to a disability 
evaluation greater than 10 percent.  However, the 
preponderance of the evidence is against the claim.

The appellant is currently evaluated under diagnostic code 
5292, effective prior to September 23, 2002, at the 10 
percent disability level for slight limitation of motion of 
the lumbar spine.  Neither moderate nor severe limitation of 
motion is shown to warrant an increased evaluation under this 
diagnostic code.  We note that the most recent medical 
findings showed full range of motion in all planes except for 
some limitation of extension and flexion to the right and 
left.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Additionally, the current evaluation contemplates the 
presence of periarticular pathology productive of painful 
motion.

To the extent that the appellant experiences painful motion 
and functional loss as a result of the lumbar spine 
disability, the new rating criteria incorporate pain into the 
currently assigned 10 percent disability evaluation.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Functional impairment was also contemplated in the 
older criteria.  DeLuca.  However, functional impairment 
reflective of more than slight disability is not shown.  The 
VA examiner in November 2005 reported mild pain in all ranges 
of motion, but specifically noted that there was no 
discernable functional impairment.  Additionally, there was 
no evidence of weakness, excess fatigability, or 
incoordination.  The evidence does not establish actual or 
the functional equivalent of moderate limitation of motion 
due to pain.  38 C.F.R. § 3.59 (2006).  Rather, the 
appellant's actual range of motion and his overall functional 
impairment due to all factors are nearly the same and do not 
approximate the functional equivalent of moderate limitation 
of motion or flexion less than 60 degrees or restriction of 
combined range of motion less than 120 degrees.

Intervertebral disc syndrome, vertebral fracture, and 
ankylosis of the spine are also not shown.  Therefore, an 
increased rating under the provisions of diagnostic codes 
5285-5289 and 5293 (effective prior to September 23, 2002) is 
not warranted.  Furthermore, because the objective evidence 
is negative for muscle spasms with extreme forward bending, 
an increased rating under diagnostic code 5295 (effective 
prior to September 23, 2002) is not warranted.

Similarly, an increased rating is not warranted under 
diagnostic codes 5235-5243 (effective from September 23, 
2002).  The criteria for increase are not met here because 
the functional equivalent of or actual forward flexion is not 
limited to 60 degrees or less, a combined range of motion of 
the thoracolumbar spine is not limited to 120 degrees or 
less, and there are no complaints of or findings for muscle 
spasm, guarding, localized tenderness, abnormal gait, 
abnormal spinal contour, or vertebral body fracture.  
Additionally, there is no evidence of incapacitating episodes 
during the previous 12 months warranting a higher evaluation.  
The appellant has not reported loss of work, and there is no 
evidence of regular medical care for the back.  

The record shows that the appellant exercises regularly, 
participating in Tai Chi and yoga, as well as walking and 
using an elliptical machine.  The Board has specifically 
considered the appellant's statements and contentions in the 
record.  However, his statements are non-specific with 
respect to his symptomatology and/or functional limitations.  
Against this background are the observations of skilled, 
medical professionals.  The Board concludes that the 
observations of the skilled professionals, reflecting precise 
findings, are more probative than generic lay statements.  
The appellant's disability is manifested by complaints of 
constant pain, which does not interfere with either work or 
exercise, and objective findings for mild tenderness and mild 
pain in the ranges of motion with some limitation of 
extension and bilateral flexion.  The Board concludes that 
the preponderance of the evidence is against the claim for 
increase.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Narrowing of the Medial and Patellofemoral Compartment of 
the Right and Left Knee 

VA treatment note dated November 2002 reflects complaints of 
minor joint aches and stiffness of the knees and other 
joints.  By history, the appellant exercised 3 to 5 times a 
week.  Clinical findings were negative for crepitus, and 
joint instability or laxity.  Anterior drawer testing was 
negative.  An x-ray study revealed bilateral enchondromas in 
the proximal tibias, mild bilateral narrowing of the medical 
and patellofemoral compartments, small subpatellar effusion, 
and no evidence of acute osseous injury.

In November 2005, a VA examination was conducted.  By 
history, the appellant reported knee pain since 1956, 
described as "nagging and constant."  He denied loss of 
work due to knee problems, but stated that "it does limit 
his walking."  Objectively, gait was normal.  Knee 
appearance showed some bony hypertrophy bilaterally and mild 
crepitus.  There was no subluxation, locking pain, or joint 
effusion.  Range of motion testing revealed 0 degrees of 
extension on the right and left, 90 degrees of flexion of the 
right, and 70 degree of flexion on the left.  The appellant 
seemed to resist extending his knees.  There was pain on 
flexion of both knees.  No fatigue, weakness, lack of 
endurance, or incoordination was shown.  There was "no 
additional limitation with repetitive motion."  The examiner 
stated that "Without resorting to mere speculation, I cannot 
determine any additional limitation in degrees."  Drawer 
test was negative bilaterally.  McMurry's test was slightly 
positive on the right and negative on the left; however, it 
was noted that the appellant was able to flex his knees over 
the side of the table and back of the table without any 
difficulty.  On neurological examination, no motor or sensory 
deficits were found.  The diagnosis was right and left knee 
degenerative joint disease.  The examiner added that the 
appellant had pain for years and flare ups from time to time, 
but he had not missed any time from work, required no 
assistive device to ambulate, could get on and off the 
examination table, and appeared in no distress on this day.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under diagnostic code 5257, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees. 
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2006).

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

The appellant's bilateral knee disability has been evaluated 
pursuant to the diagnostic code pertaining to traumatic 
arthritis, and 10 percent ratings have been assigned for each 
knee.  Review of the record indicates that the appellant's 
actual range of motion and his functional impairment are 
essentially the same, with subjective complaints of pain on 
flexion of both knees.  DeLuca, supra.  We note that the 
evidence of record shows that the appellant is very 
physically active, and has not lost any time from work due to 
knee impairment.  On VA treatment in March 2005, the 
appellant reported that he does Tai Chi, yoga, ellipticals, 
and that he walks 2 miles 3 times a week.  Additionally, on 
VA examination in November 2005, the examiner specifically 
found no fatigue, weakness, lack of endurance, or 
incoordination.  There was no additional limitation with 
repetitive motion.

With respect to the right knee, the Board observes that, the 
evidence shows 0 degrees of extension and 90 degrees of 
flexion.  As for the left knee, the evidence shows 0 degrees 
of extension and 70 degrees of flexion.  There is pain in 
both knees with flexion.  An evaluation of 10 percent has 
been assigned for each knee under diagnostic code 5010.  The 
assigned evaluations under diagnostic code 5010 contemplate 
the presence of periarticular pathology productive of painful 
motion.  38 C.F.R. § 4.59 also contemplates actual limitation 
of motion, or the functional equivalent of limitation of 
flexion to 45 degrees or limitation of extension to 10 
degrees.  Because the impairment shown does not approximate 
the functional equivalent of limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, an 
increased evaluation is not warranted under either diagnostic 
code 5260 or 5261.  Additionally, there is no evidence of 
instability or subluxation, nor is there evidence of frequent 
locking and effusion; therefore, an increased evaluation is 
not warranted under either diagnostic code 5257 or 5258.

As discussed above, 38 C.F.R. § 4.59 provides that actually 
painful, unstable or malaligned joints, are entitled to at 
least the minimum compensable rating for the joint.  The 
appellant is in receipt of this and entitled to no more at 
this time.

The Board has considered all potentially applicable 
diagnostic codes for possible increase in the appellant's 
disability evaluation.  However, the schedular criteria for 
increase are not met.  Accordingly, an increased evaluation 
for left knee and right knee disability is denied.  As there 
is not a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral hip disability is denied.

Service connection for residuals of cold injury to the right 
foot is denied.

A rating in excess of 10 percent for mechanical low back pain 
is denied.

A rating in excess of 10 percent for left knee narrowing of 
the medial and patellofemoral compartment is denied.

A rating in excess of 10 percent for right knee narrowing of 
the medial and patellofemoral compartment is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


